— Order unanimously affirmed without costs. Memorandum: Family Court properly determined that petitioner lacks standing to seek visitation with her former stepdaughter, who is properly in the custody of respondent, the child’s biological father and petitioner’s ex-husband (see, Matter of Alison D. v Virginia M., 77 NY2d 651; Matter of Ronald FF. v Cindy GG., 70 NY2d 141).
Respondent’s request for an award of costs and imposition of *1066sanctions is denied (see, 22 NYCRR 130-1.1). (Appeal from Order of Jefferson County Family Court, Hunt, J. — Visitation.) Present — Callahan, J. P., Green, Balio, Davis and Doerr, JJ.